department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date date contact person identification_number telephone number uniform issue list employer_identification_number legend m dear this is in response to your request for a ruling that certain proposed contractual agreements will not generate unrelated_business_taxable_income under sec_512 of the internal_revenue_code the code m is exempt under sec_501 of the code as an organization described in sec_501 c and has been classified as an educational_organization under sec_509 and sec_170 m is the trustee of six charitable_remainder trusts the trusts and as trustee m is the legal owner of the trusts’ assets in addition m has a remainder_interest in each of the trusts more specifically m is the sole charitable_remainder beneficiary in five of the trusts however under the terms of the sixth trust such trust will terminate at the death of the survivor of the donors at which time m as trustee is to distribute of the remainder_interest to itself and of the remainder_interest to one or more educational organizations described in sec_501 and sec_170 of the code or other organizations treated as qualified organizations under sec_514 of the code as a result of the relationship with the trusts as both trustee and beneficiary m has a substantial interest in the value of each trust moreover the donors to the trusts have funded the trusts with the intention that m benefit substantially from the remainder value of the trusts and that the trusts’ assets will be managed to achieve the greatest possible return on investment m’s endowment is invested in a diversified manner with investments in nontraditional assets such as private equity flexible capital natural_resources inflation hedging and real_estate as well as more standard asset classes including u s and international stocks and bonds real_estate_assets and certain other alternative investments are undertaken primarily through partnership structures much of the income earned by the endowment consists of passive_income including dividends interest and long and short-term_capital_gains but some income is debt-financed or otherwise is treated as unrelated_business_taxable_income m proposes to create a contractual obligation pursuant to which it would issue a contract right to each of the trusts for a proportionate share or unit of m’s endowment the value of the units would equal the value of the endowment units held by m’s various restricted and unrestricted funds the contract right would entitle the trusts to receive periodic_payments based on the number of units owned the trusts would thereby be able to receive an investment return equal to that of the endowment m determines a distribution rate on the endowment each year based in part on the endowment’s investment performance m calculates the market_value of each endowment unit on a quarterly basis the market_value of each endowment unit initially equals the total value of the endowment investments divided by the number of outstanding units and is subsequently adjusted in accordance with the market_value of the endowment each fund is entitled to an amount equal to the distribution rate multiplied by the number of units it holds m seeks to enable the trusts to invest in the endowment in a manner identical to m’s restricted and unrestricted funds a_trust would acquire a unit in the endowment which would give it a contractual right against m but no interest whatsoever in the underlying investment_assets of the endowment the contract between the trusts and m would provide that the price of the units would equal their value at the time of acquisition the units would have the same value that m uses for internal accounting purposes the contract would provide that each trust would receive payments on the units held by it based on the distribution rate m has established for the endowment with payouts made quarterly a_trust could choose either to reinvest part of the payout or redeem additional units depending on its cash requirements the trusts will treat payouts as ordinary_income regardless of the character of the underlying income of the endowment whether capital_gain ordinary_income or return_of_capital and regardless of whether the payout is made entirely by distributions of income or in part by redemptions of units the trusts will treat redemptions of units over and above receipt of the distribution amount as generating long or short-term_capital_gain or loss depending on the holding_period of the redeemed units under the contract a_trust would not have any ownership_interest in the underlying assets of the endowment or any contract rights with respect to the other trusts the trusts would have no power or right of any kind to control direct supervise recommend or review m's business activities operations or decisions with respect to the endowment except the right to review the payout computations they would not have the right to veto or opt_out of any of the underlying endowment investments the contract would provide that with respect to the issuance of units m is neither a partner nor an agent of the trusts the trusts would never be liable for any cost expense or payment incurred by m or for which m is liable or responsible relating to the endowment or the underlying endowment assets and m would indemnify and hold the trusts harmless from and against any liability arising out of any_action or inaction by m with respect to the endowment or the underlying endowment assets you have requested the following ruling the issuance of units by m to the trusts the making or receipt of payments with respect to the units and the holding and redemption of the units will not generate unrelated_business_taxable_income to you law sec_512 of the code defines the term unrelated_business_taxable_income as the gross_income derived by any organization from any unrelated_trade_or_business regularly carried on by it less the allowable deductions which are directly connected with the carrying on of such trade_or_business both computed with the modifications provided in sec_512 sec_512 of the code sets forth so-called modifications which are excluded from the computation of unrelated_business_taxable_income these modifications include dividends interest royalties rent from real_property and gain from the sale of property sec_513 of the code defines the term unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its exempt_purpose or function sec_513 of the code provides that the term trade_or_business includes any activity which is carried on for the production_of_income from the sale_of_goods or the performance of services sec_1_513-1 of the income_tax regulations provides that gross_income of an exempt_organization subject_to the tax imposed by sec_511 of the code is includible in the computation of unrelated_business_taxable_income if it is income from a trade_or_business such trade_or_business is regularly carried on by the organization and the conduct of such trade_or_business is not substantially related other than through the production of funds to the organization's performance of its exempt functions sec_1_513-1 of the regulations provides that for purposes of sec_513 of the code the term trade_or_business has the same meaning it has in sec_162 and generally includes any activity carried on for the production_of_income from the sale_of_goods or performance of services sec_1_513-1 of the regulations provides that in determining whether trade_or_business from which a particular amount of gross_income derives is regularly carried on within the meaning of sec_512 of the code regard must be had to the frequency and continuity with which the activities productive of the income are conducted and the manner in which they are pursued for example specific business activities of an exempt_organization will ordinarily be deemed to be regularly carried on if they manifest a frequency and continuity and are pursued in a manner generally similar to comparable commercial activities of non-exempt organizations sec_1_513-1 of the regulations provides that in general gross_income derives from unrelated_trade_or_business within the meaning of sec_513 of the code if the conduct of ‘the trade_or_business which produces the income is not substantially related other than through the production of funds to the purposes for which exemption is granted the presence of this requirement necessitates an examination of the relationship between the business activities which generate the particular income in question -- the activities that is of producing or distributing the goods or performing the services involved -- and the accomplishment of the organization's exempt purposes sec_1_513-1 of the regulations provides that trade_or_business is related to exempt purposes in the relevant sense only where the conduct of the business activities has a causal relationship to the achievement of exempt purposes and is substantially related for purposes of sec_513 of the code only if the causal relationship is a substantial one thus for the conduct of trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes where the production or distribution of the goods or the performance of the services does not contribute importantly to the accomplishment of the exempt purposes of an organization the income from the sale of the goods or the performance of the services does not derive from the conduct of related trade_or_business whether activities productive of gross_income contribute importantly to the accomplishment of any purpose for which an organization is granted exemption depends in each case upon the facts and circumstances involved as noted previously organizations described in sec_501 of the code are subject_to tax on their unrelated_business_income under sec_511 income to be subject_to the unrelated_business_income_tax three requirements must be met the income must be from a trade_or_business the trade_or_business must be regularly carried on and the conduct of the trade_or_business must not be substantially related to the organization's exempt_purpose or function see sec_1_513-1 of the regulations in order for such an organization's analysis m proposes to enter into a contractual relationship with certain trusts that are charitable_remainder trusts in which m has an interest as a beneficiary and serves as trustee of the trusts under such a contractual relationship each trust would receive payments on the units held by it based on the distribution rate m establishes for its endowment with payouts made quarterly each trust would acquire units from m’s endowment which would give the trusts a contractual right against m but no interest whatsoever in the underlying investment_assets of the endowment the contract between the trusts and m would provide that the price of the units would equal their value at the time of acquisition the units would have the same value that m uses for internal accounting purposes consequently a_trust could choose either to reinvest part of the payout or redeem a portion of the units depending on its cash requirements thus under the contractual relationship with m the trusts would have a right to the payout declared by m plus the right to redeem the units at the value that m uses for internal accounting purposes as stated above under the contract a_trust would not have any ownership_interest in the underlying assets of the endowment or any contract rights with respect to the other trusts the trusts would have no power or right of any kind to control direct supervise recommend or review m’s business activities operations or decisions with respect to the endowment except the right to review the payout computations they would not have any right to veto or opt_out of any of the underlying endowment investments the contract would provide that with respect to the issuance of the units m is neither a partner nor an agent of the trusts the trusts would never be liable for any cost expense or payment incurred by m or for which m is liable or responsible relating to the endowment or the underlying endowment assets and m would indemnify and hold the trusts harmless from and against any liability arising out of any_action or inaction by m with respect to the endowment or the underlying endowment assets the trusts do not have a position of ownership in the underlying assets of m's endowment since the contractual relationship between the trusts and m is not in the nature of a partnership or agency the income earned by the trusts from the payout m establishes for the units reflects ordinary_income and does not take on the character of the income of the underlying assets or debt-financed or unrelated_business_taxable_income m’s endowment would pay any_tax owed on unrelated_business_taxable_income earned by the endowment portfolio in view of the foregoing we rule as follows the issuance of units from m to you the making or receipt of payments with respect to the units and the holding and redemption of the units will not generate unrelated_business_taxable_income to you a charitable_remainder_trust this ruling is based on the understanding that there will be no material changes in the facts upon which it is based we express no opinion as to the tax consequences of the proposed transaction under any other section of the code pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representatives a copy of this letter should be kept in your permanent records this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if there are any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely director exempt_organizations enclosure notice
